            Case 7:19-cv-08403-VB Document 29 Filed 01/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

JONATHAN KUHL,

                                               Plaintiff,
                    -against-                                          AFFIRMATION OF SERVICE

U.S. BANK TRUST NATIONAL ASSOCIATION,                                    Case No. 19-CV-8403-VB
NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS OWNER TRUSTEE FOR LEGACY
MORTGAGE ASSET TRUST 2018-GS1, MTGLQ
INVESTORS, LP, and RUSHMORE LOAN
MANAGEMENT SERVICES LLC,

                                                Defendants.
-------------------------------------------------------------------X
STATE OF NEW YORK                   )
                                    ) S.S.:
COUNTY OF DUTCHESS )

       I, Érina Fitzgerald, Esq., being duly sworn, deposes and says: I am not a party to the action,
I am over 18 years of age, and I reside in Dutchess County, New York.

        On January 16, 2020, I served the within copy of the Reply Affirmation to Plaintiff’s
Opposition to Motion to Dismiss via electronic filing and by depositing true copies thereof
enclosed in a post-paid plain envelope, by first class mail in an official depository under the
exclusive care and custody of the U.S. Postal Service within the State of New York, addressed to
the following persons at the last known address set forth below:

Jonathan Kuhl                                                 Jonathan Kuhl
115 Melanie Way                                               115 Melanie Way
Hyde Park, New York 12601                                     Hyde Park, New York 12538

Jonathan Kuhl                                                 United States Courthouse
115 South Quaker Lane                                         Chambers of Hon. Vincent L. Briccetti
Hyde Park, New York 12538                                     300 Quarropas Street, Room 630
                                                              White Plains, New York 10601



Sworn to this 16th day of January, 2020                       /s/ Érina Fitzgerald, Esq.__________
                                                              Érina Fitzgerald, Esq.
